Citation Nr: 0420070	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased (compensable) evaluation for 
keratosis of the right foot.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran active service from December 1950 to April 1955.  

By rating action in June 1980, the RO denied service 
connection for generalized anxiety disorder.  The veteran was 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from December 1995 and February 1996 
decisions by the RO that denied service connection for PTSD 
and an increased rating for keratosis of the right foot, 
respectively.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
military service.  

5.  The veteran's keratosis of the right foot is not 
unstable, painful or tender, or poorly nourished with 
ulcerations, and is not adherent or associated with any 
underlying soft tissue damage or frequent loss of skin; 
medical examination found no functional limitation 
attributable to the keratosis, nor does it encompass an area 
in excess of 144 square inches (929 sq. cm.) or greater.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  

2.  The criteria for an increased (compensable) evaluation 
for keratosis of the right foot are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Part 4, including 
Diagnostic Code 7819 (effective prior to and from August 30, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA service connection (emphasis 
added) claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after", the Secretary receives 
a complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  Finally, the Court held that VCAA included a 
fourth element of the requisite notice, requiring that VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim" 
(emphasis in original).  However, an opinion of the VA 
General Counsel has held that this statement by the Court is 
dicta, and hence, is not binding on Board decisions.  
(VAOPGCPREC 1-2004, (February 2004)).  

In this case, the rating actions of December 1995 and 
February 1996 were issued before the RO provided the veteran 
with notice of VCAA.  Thus, in order to satisfy the holding 
in Pelegrini, the Board would have to dismiss as void ab 
initio, the rating decisions of the RO which were promulgated 
prior to providing the veteran full VCAA notice.  The result 
of this action would require that the entire rating process 
be reinitiated, with the claimant being provided VCAA notice 
and an appropriate amount of time to respond before an 
initial rating action, the filing by the claimant of a notice 
of disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that information and discussions as 
contained in the December 1995 and February 1996 rating 
decisions, the June and November 1996 statements of the case, 
the October 1997, August 2003, and March 2004, supplemental 
statements of the case (SSOC), and in letters sent to the 
veteran in September 1994, October 1995, and August 2002 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
notified him why this  evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Additionally, in a letter received in June 
2004, the veteran indicated that he had no additional 
evidence to submit.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The service personnel records show the veteran arrived in 
Korea in September 1951.  He was initially assigned to A 
Battery, 49th Field Artillery Battalion (A Btry, 49th FA Bn), 
as a cannoneer from September 18, to November 21, 1951, and 
was then reassigned to Headquarters Battery (Hq Btry, 49th FA 
Bn), as a cook.  On May 1, 1952, he was transferred to the 
replacement depot in Sasebo, Japan, and rotated back to the 
United States on June 15, 1952.  The veteran was not 
authorized to wear the Combat Infantry Badge and did not 
receive any awards or decorations denoting combat.  The 
service personnel records show no inquiries or judicial 
actions involving the veteran during his overseas tour of 
duty.  He was convicted by Special Court Martial for being 
AWOL from January 15, to August 24, 1953 and received a 
nonjudicial punishment (NJP), for sleeping while on guard 
duty in June 1954.  

The veteran's service medical records, including his 
separation examination in March 1955, are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any psychiatric problems during service.  His psychiatric 
status at separation was normal.  

On his original application for VA compensation benefits, 
received in April 1960, the veteran made no mention of any 
psychiatric problems.  Likewise, no psychiatric abnormalities 
were noted on VA examination in July 1960.  

An informal claim for service connection for a nervous 
condition was received in October 1960.  At that time, the 
veteran reported that he accidentally shot and killed a 
fellow soldier while on guard duty in the summer of 1951 
while assigned to A Btry, 49th FA Bn.  He stated that he was 
treated with medication from the "aid man" from Battery A 
for about a month, and was treated for his nerves at a 
dispensary for about six months while assigned to Battery B, 
155th Artillery Battalion at Ft. Bragg, N.C.  

A response to a request for information from the Department 
of the Army in November 1960, indicated that there was no 
record of any shooting incident or of any treatment for 
psychiatric problems at Fr Bragg for the times specified by 
the veteran.  

By letter dated in December 1960, the veteran was notified of 
the negative response from the Department of the Army and was 
requested to provide more detailed information, including the 
names and addresses of any witnesses or people who may have 
knowledge of the claimed incident.  The veteran did not 
respond.  

On VA psychiatric examination for pension benefits in March 
1981, the veteran described the claimed shooting incident in 
service and of having been shot in the back during a robbery 
attempt in 1973.  He reported recurrent dreams about shooting 
the soldier in service and said that he was fearful of being 
mugged and robbed, and for the safety of his family.  The 
diagnoses included generalized anxiety disorder.  

By rating action in June 1981, service connection was denied 
for generalized anxiety disorder.  The veteran was notified 
of this decision and did not appeal.  

In September 1982, the veteran requested to reopen the claim 
of service connection for a nervous disorder.  He was 
notified by the RO that the claim had been denied previously, 
and that to reopen the claim he would have to submit new and 
material evidence.  He was advised of the types of evidence 
he could submit to support his claim.  The veteran did not 
respond to the RO letter.  

A requested to reopen the claim of service connection for a 
nervous condition was received in August 1994.  

In a stressor statement, received in September 1995, the 
veteran described the shooting incident and reported that 
there were several witnesses who testified at an inquiry 
after the shooting.  He said that he went to pieces and had 
to be treated with Valium by a medic that slept in his tent.  
He was transferred after the hearing to Battery A, where he 
rode shotgun in a jeep through enemy lines delivering 
messages to the front lines.  

On VA examination of the feet in November 1995, the veteran 
complained of a prominence in the lateral aspect of his right 
foot and pain on prolonged walking.  On examination, his 
posture was normal and he walked without a limp.  The 
appearance of the right foot was normal except for a bony 
prominence on the lateral aspect which represented the head 
of the fifth metatarsal.  There was good mobility of the 
ankle and toes, and no apparent deformity was noted.  His 
gait was normal and there was no secondary vascular skin 
changes.  X-ray studies of the foot were within normal 
limits.  The diagnosis was no disability found.  

On VA psychiatric examination in December 1995, the veteran 
described the shooting incident in service and said that he 
frequently relived the incident in nightmares and daydreams.  
He also reported that he saw "lots of death and dying and 
fought in battles 'Bloody Ridge' and 'Heartbreak Ridge' all 
around the 30th parallel in Korea."  The examiner concluded 
that the veteran satisfied the criteria for a diagnosis of 
PTSD.  Additional diagnosis included polysubstance dependence 
(alcohol, cannabis, and cocaine).  

A private medical report, dated in November 1995, showed that 
the veteran complained of increasing tenderness and pain on 
the bottom of his right foot when standing or walking for 
prolonged periods of time.  He denied any environmental 
factors such as temperature or seasonal changes which 
affected the severity of his symptoms.  On examination, there 
was slight diffuse scaling and erythema of the soles and 
slight scaling between the 3rd and 4th toe web spaces.  There 
were no keratosis, calluses, or corns on the right foot.  The 
diagnoses included history of keratosis of the right foot, 
but none currently present, and tinea pedis.  

A response to a request for information from the National 
Personal Records Center (NPRC) in March 1996 was to the 
effect that there was no record of the claimed shooting 
incident.  

The veteran testified about the shooting incident and of his 
experiences as a messenger in Korea at a personal hearing at 
the RO in October 1996.  He testified that he was involved in 
the retrieval of casualties and equipment following a battle 
where a thousand men from the 5th Cavalry were killed and 
said that he saw men bleeding to death or dead lying 
everywhere.  He also testified that his unit was pinned down 
in the "Punch Bowl" but that he did not participate in any 
firefights or close combat.  

A note from a private physician, dated in October 1996, 
indicated that the veteran had chronic inflammation of the 
right peroneal tendon at the insertion of the 5th metatarsal 
base.  

On VA examination of the right foot in January 1997, the 
veteran could toe and heel walk but complained of tenderness 
over the base of the 5th metatarsal at the insertion of the 
peroneal tendon.  X-ray studies showed no bony abnormality.  
The veteran ambulated easily and there was no evidence of 
obvious deformity.  The diagnosis was foot contusion.  

On VA examination of the right foot in April 1997, the 
veteran reported that when he walked, his foot "pulls" and 
the bottom of the foot hurt.  He describe pain throughout the 
whole leg after walking three to four blocks.  On 
examination, the veteran had as much tenderness in the upper 
leg as in the foot.  The right foot was normal in appearance 
except for a prominence of the area where the base of the 5th 
metatarsal articulates with the cuboid.  The examiner noted 
that this was quite common, and that there was a similar 
prominence on the left foot, but not as prominent.  There was 
no evidence of any scars on the right foot or any residuals 
of frozen feet.  The skin was identical on both feet and 
appeared normal.  There was no evidence of hallux valgus or 
bunion formation.  The veteran could rise on the toes of his 
right foot twenty five times; five times more than what he 
could do on the left foot.  The examiner opined that there 
was no functional impairment of the right foot.  His gait was 
normal, and he could ascend a half a flight of stairs 
normally.  When descending the stairs, the veteran vaulted 
the last step to the floor quite well and landed on his right 
foot without any evidence of pain or discomfort.  X-ray 
studies of the right foot were normal.  The examiner 
commented that there was no objective evidence to 
substantiate the veteran's claim of pain in the right foot.  
The prominence in the 5th metatarsal and cuboid bone was not 
the result of injury but of the natural deterioration of the 
structures of the foot.  There was minimal varus defect which 
could not be considered a deformity.  The diagnosis was 
normal right foot for a man of 66 years of age.  

In October 1996, VA contacted the U.S. Armed Services Center 
for Research of Unit Records (CRUR), formerly known as the 
U.S. Army and Joint Services Environmental Support Group 
(ESG), and provided them with information concerning the 
veteran's claimed inservice stressor.  In July 1997, CRUR 
responded that after extensive research, they had been unable 
to find any unit histories or Daily Staff Journals to confirm 
the specific incident referred to by the veteran.  

A VA outpatient report showed that the veteran was seen for 
right great toe pain of two days duration in August 2001.  
There was some swelling below the big toe, tenderness to 
palpation, and warm to touch.  The assessment was gout 
attack.  

On VA examination for cold injuries in February 2003, 
strength was 5/5 in the right foot.  There was no evidence of 
any neurological impairment or any sign of open ulcerations 
or skin compromise.  There was slight pigmentation overlying 
the styloid process of the 5th metatarsal with some reported 
tenderness, but there was no break in the skin or any 
significant hypertrophic scarring.  There was normal Achilles 
tendon alignment.  Dorsiflexion and eversion were to 5 
degrees, with inversion to 8 degrees, bilaterally.  There was 
no pain on ranged of motion.  X-ray studies showed mild 
hallux valgus deformity, bilaterally with a prominent styloid 
process of the right 5th metatarsal.  The examiner commented 
that there was no evidence of any significant scarring in 
area of the lateral aspect of the right foot and sensation 
was intact.  

On VA examination of the skin in February 2004, the examiner 
indicated that he had reviewed the claims file and provided a 
description of the veteran's right foot injury in service.  
The veteran reported that his right foot pain was slightly 
worse in the winter than in the summer, and that he applied a 
topical medication on the foot daily.  There was a 1.5 cm 
circular area in the lateral area of the mid-right foot which 
was smooth and darker that the surrounding skin.  There was 
no scarring or disfigurement.  There was no evidence of 
malignant or benign neoplasm, and no urticaria, vasculitis, 
acne, alopecia, alopecia areata, or hyperhidrosis.  The 
diagnosis was keratosis of the right foot.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2003); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

VA regulations concerning post traumatic stress disorder 
provide, in pertinent part, as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  

38 C.F.R. § 3.304(f) (2003).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  

PTSD

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists primarily of a diagnosis of PTSD by a VA physician 
which was based entirely on the veteran's self-described 
history of unverified events in Korea.  The VA has attempted 
to verify the veteran's assertion with respect to an 
accidental shooting in Korea, but was informed by the 
Department of the Army, NRPC and CRUR that there was no 
record of the claimed incident.  An opinion by a mental 
health professional based on a post-service examination 
alone, cannot be used to establish the occurrence of the 
stressor.  

The Board also finds a number of inconsistencies in the 
veteran's claimed stressors that raise serious questions as 
to his credibility.  For example, though asked to provide the 
names of any witnesses to the shooting incident on several 
occasion beginning in 1960, the veteran did not offer a 
single name until May 1996.  At that time, he reported that a 
private Bloodworth from Arkansas and "Jack" from Ohio had 
both witnessed the incident.  However, at the personal 
hearing in October 1996 and in a letter submitted at the same 
time, he stated, without explanation, that the second witness 
was a soldier by the name of A. L. from Illinois.  The 
veteran also reported that he was put under medical care 
after the shooting because he had difficulty dealing with the 
incident.  He also reported treatment for psychiatric 
problems for about six months at Ft. Bragg.  Although his 
service medical records show that he was treated on numerous 
occasions for everything from a common cold to scrape on his 
leg, there was not a single entry showing treatment for any 
sort of nervous condition or psychiatric problems.  

Additionally, the veteran reported that shortly after the 
incident, he was transferred to Headquarters Battery of the 
same battalion where he served as a messenger driving to 
various frontline posts.  He gave conflicting testimony about 
his experiences as a messenger, testifying at one point that 
he was scared because of eminent danger when driving though 
enemy territory.  Then later, testifying how he had to assist 
in the retrieval of causalities and equipment when over a 
thousand soldiers from the 5th Cavalry were killed in battle.  
In any event, his service personnel records show that his 
duty assignment, when he was transferred to Headquarters 
Battery, was that of a cook.  The Board finds his allegations 
of working as a messenger in a front line position is not 
consistent with the circumstances or conditions of his actual 
duty assignment as a cook.  Moreover, it is unlikely that 
having been reclassified as a cook, apparently because he was 
unable to deal with the claimed shooting incident, he would 
then be assignment duty as a messenger and put him in harm's 
way on the front lines.  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in Korea are not credible.  The veteran does not 
claim nor does the evidence of record show that he was 
involved in combat with the enemy, nor was he awarded any 
medals for valor.  Since he did not engage in combat with the 
enemy, his bare allegations of service stressors are 
insufficient; the stressors must be corroborated by official 
service records or other credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  

It should be noted that the veteran was asked to provide 
specific information concerning the claimed in service 
stressors on at least two occasions during the pendency of 
this appeal.  While he provided some information, it was 
insufficient to attempt confirmation through official unit 
records.  Without the veteran's cooperation, the Board is 
unable to confirm the claimed stressors.  As indicated above, 
the veteran is not shown to have engaged in combat.  
Therefore, the Board is not bound to accept his 
uncorroborated assertions concerning combat events in 
service.  Wood.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In summary, the Board finds the veteran's assertions 
regarding his experiences in Korea are not credible.  
Additionally, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  Inasmuch as there 
is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim must be 
denied.  

Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In this case, the RO considered both the old and the revised 
criteria and determined that a higher rating was not 
warranted under either.  The veteran and his representative 
were provided both sets of criteria and were given an 
opportunity to respond.  Accordingly, the veteran will not be 
prejudiced by the Board's review of this issue as due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran's keratosis of the right foot is rated 
noncompensable (zero) percent under Diagnostic Code (DC) 
7819.  Under this code, the disorder must be evaluated under 
the rating codes for scars or for impairment of function of 
the affected body part.  

Under old DC 7803, a scar that is superficial, poorly 
nourished, with repeated ulceration, is assigned a 10 percent 
rating.  Likewise, if the scar is superficial, tender and 
painful on objective demonstration, a 10 percent rating is 
assigned under old DC 7804.  

Under the revised DC 7802, a scar other than on the head, 
face, or neck that is superficial, does not cause limitation 
of motion, and is 144 square inches or greater, is assigned a 
10 percent rating.  A 10 percent evaluation is also assigned 
for an unstable, superficial scar (DC 7803), or a 
superficial, painful scar (DC 7804).  

Here, all of the VA examinations conducted during the 
pendency of this appeal have consistently shown that the 
keratosis of the right foot is not superficial and unstable 
or objectively demonstrated to be tender and painful.  
Additionally, the scar does not cause limited motion and does 
not encompass an area in excess of 144 square inches (929 sq. 
cm.) or greater.  Thus, a compensable evaluation is not 
warranted under these or any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118 (2003).  

Similarly, the medical evidence has not shown any limitation 
of motion associated with the keratosis of the right foot.  
In the absence of greater severity of the veteran's right 
foot keratosis, the noncompensable rating currently assigned 
is entirely appropriate and fully comports with the 
applicable schedular criteria.  

In the absence of medical evidence of additional disability 
attributable to the keratosis of the right foot, the Board 
finds no basis for the assignment of a compensable rating 
under any of the other provisions of the rating schedule.  


ORDER

Service connection for PTSD is denied.  

An increased (compensable) evaluation for keratosis of the 
right foot is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



